Mr. JUSTICE HEIPLE, dissenting: I agree with the trial court, which denied the defendant’s motion to suppress. Based on Officer Eckels’ testimony the search was valid. When an automobile is stopped for a traffic violation and the officer has probable cause to believe the vehicle contains contraband, or the evidence of crime, a warrantless search may be permissible (People v. Davis (1965), 33 Ill. 2d 134, 138). Here, it was. Eckels saw defendant’s vehicle swerving in traffic while being driven with an inoperative taillight. Flashing his patrol car lights, he signalled Clark to pull off the road. In so doing, Eckels saw defendant reach down, as if to hide something, underneath the car’s front seat. Clark was the vehicle’s sole occupant. Finally, when Clark exited the car, leaving the driver’s door open, Eckels observed, in plain view, cannabis on the floor of the driver’s side. Although such factors, when evaluated independently, are insufficient to warrant further search of the inside of the vehicle (including the glove compartment), when considered in conjunction with one another, they authorize the officer’s continued search without a warrant. The majority’s reliance on People v. Blixt (1976), 37 Ill. App. 3d 610, and People v. Myers (1978), 66 Ill. App. 3d 934, is unavailing. In the former case, the police, at best, had a questionable basis for stopping the Blixt auto. It is sheer drivel to conclude that probable cause to search a car for stolen stereo speakers permits a police officer to search for, and then gather, marijuana seeds from the floor of that auto’s rear seat. That is what happened in Blixt. The scope of that search was too broad. Also, Myers has little applicability to the instant case. Like Clark, Myers was stopped for a traffic violation. He, too, was observed as if hiding something under the seat. When the officers asked Myers for his license he noticed a brown paper sack partially hidden under the seat of the car. The officer told Myers to get out of the car. The bag was searched and cannabis found. By itself, however, the bag was not evidence of a crime, nor was the eventual discovery of the marijuana in the bag inadvertent. In the matter at bar, Eckels observed not only marijuana seeds, but marijuana leaf material in the Clark auto. He saw this because Clark left the car door open after exiting from it voluntarily. Eckels had the right to look into the auto and see that which was in plain view. (People v. Bombacino (1972), 51 Ill. 2d 17, 22.) Based on his experience, Eckels concluded the substance was cannabis. It was reasonable then, in view of Clark’s manner of driving, as well as the aforementioned furtive gesture, and the cannabis debris on the floor, to believe more contraband was in the car. The search of the Marlboro box on the driver’s seat confirmed this belief which, in turn, authorized the continued search of the inside of the vehicle. Also, the majority’s conclusion to reverse the trial court’s decision, in effect, amounts to a trial de novo of the suppression hearing. The trial judge had the responsibility to resolve conflicts in testimony based on the credibility of the witnesses. He did so in favor of Eckels. By reversing, the majority says such an evaluation is implausible. Since we are not the trial court, whether this is true or not is not the issue. This is so because the record, which supports the trial judge’s finding the search valid, is not against the manifest weight of the evidence. Accordingly, a reviewing court has no right to insert its opinion of the facts for that of the trial court. (People v. Medina (1978), 71 Ill. 2d 254, 258.) Here the majority, unlike those appellate courts in Blixt and Myers, reverses the trial court’s findings. Since the state of the record does not support such a result, I dissent.